MEMORANDUM ***
Pedro Enrique Medrano-Cruz appeals from the district court’s judgment and challenges the 24-month sentence imposed upon revocation of supervised release. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Medrano-Cruz’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Me-drano-Cruz the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Medrano-Cruz has waived his right to appeal the sentence imposed upon revocation of supervised release. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable issue as to the validity of the waiver. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.2009).
Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.